Citation Nr: 0411309	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for status post right 
thoracotomy for bronchogenic cyst with limitation of motion of the 
right shoulder, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for status post right thoracotomy for bronchogenic cyst with 
impairment of muscle groups I-IV on the right.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for right medial nerve neuropathy associated with status post 
right thoracotomy for bronchogenic cyst.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from  February 1981 to May 1981 
and from January 1982 to January 1985.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

The Board notes that in the May 2002 rating decision, the RO 
granted service connection for impairment of muscle group I only, 
although the medical evidence then of record indicated that the 
veteran also had impairment of muscle groups II through IV; 
however, this mistake was rectified in the May 2003 supplemental 
statement of the case, which correctly lists the disability as 
status post right thoracotomy with impairment of muscle groups I-
IV.


REMAND

The Board also notes that in a May 2003 rating decision the RO 
granted service connection for mild medial nerve neuropathy and 
assigned a 10 percent evaluation, effective December 12, 2000.  In 
August 2003 the veteran submitted a timely notice of disagreement; 
however, the RO has not yet issued a statement of the case with 
respect to this issue.  The United States Court of Appeals for 
Veterans Claims has held that where a notice of disagreement is 
filed, but a statement of the case has not been issued, the Board 
must remand the claim to the RO for the issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the issues developed for the Board's 
consideration, the Board notes that the record does not show that 
the RO has complied with the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it.  

Finally, the Board notes that the veteran has alleged that the 
most recent VA examinations of the disabilities at issue were 
inadequate and resulted in an incomplete and inaccurate record 
upon which to rate her disabilities.

In light of these circumstances, the case is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C., for the 
following actions: 

1.  With respect to each of the veteran's claims, the RO should 
send the veteran a letter providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), to include a request 
that the veteran submit any pertinent evidence in her possession.  

2.  The RO should then undertake appropriate development to obtain 
any pertinent evidence, which has been identified but not provided 
by the veteran.  If the RO is unable to obtain any pertinent 
evidence identified by the veteran, it should so inform the 
veteran and her representative and request that they submit the 
outstanding evidence.  

3.  The RO should then schedule the veteran for a VA examination 
or examinations by a physician or physicians with the appropriate 
expertise to determine the current severity of each of the three 
disabilities at issue.  A copy of the claims folder and this 
remand must be made available to and reviewed by the examiner.  
Any indicated studies should be performed.

All symptomatology due to the service-connected disabilities 
should be described.  In reporting the results of range of motion 
testing, the examiner should identify any objective evidence of 
pain and the specific excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the examiner should assess the 
degree of severity of any pain.  

Tests of joint movement against varying resistance should be 
performed.  The extent of any incoordination, weakened movement 
and excess fatigability on use should also be described by the 
examiner.  If feasible, the examiner should assess the additional 
functional impairment due to weakened movement, excess 
fatigability, or incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an opinion concerning whether 
there would be additional limits on functional ability on repeated 
use or during flare-ups (if the veteran describes flare-ups), and, 
to the extent possible, provide an assessment of the functional 
impairment on repeated use or during flare-ups.  If feasible, the 
examiner should assess the additional functional impairment on 
repeated use or during flare-ups in terms of the degree of 
additional range of motion loss.  

The appropriate examiner should include an assessment of the 
degree of functional impairment of muscle groups I-IV on the 
right.  

With respect to the veteran's right medial nerve neuropathy, the 
appropriate examiner should indicate whether the neuropathy is 
mild, moderate or severe.  The examiner should specifically 
address whether the veteran's right hand is inclined to the ulnar 
side, the index and middle fingers are more extended than 
normally, there is considerable atrophy of the muscles of the 
thenar eminence, the thumb is in the plane of the hand (ape hand), 
pronation is incomplete and defective, flexion of index finger is 
absent, flexion of the middle finger is feeble, there is an 
inability to make a fix with the index and middle fingers 
remaining extended, there is inability to flex distal phalanx of 
thumb, opposition and abduction of the thumb at right angles to 
the palm are defective; flexion of the wrist is weakened, and 
whether there is pain with trophic disturbances.

With respect to each of the above service-connected disabilities, 
the examiner should also provide an opinion concerning the impact 
of the disability on the veteran's ability to work.  The rationale 
for all opinions expressed should also be provided.

4.  Thereafter, the RO should adjudicate the veteran's claim for a 
higher initial rating for neuropathy of the right medial nerve on 
a de novo basis.  If the claim is not granted to the veteran's 
satisfaction, she and her representative should be provided a 
statement of the case and informed of the requirements to perfect 
an appeal with respect to this new issue.

5.  The RO should also adjudicate on a de novo basis the issues 
currently developed for appellate consideration.  If the benefits 
sought on appeal are not granted to the veteran's satisfaction, 
the RO should issue a supplemental statement of the case and 
afford the veteran and her representative an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
appellate action, if otherwise in order.  All issues properly in 
appellate status should be returned to the Board at the same time.  
By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until she is otherwise 
notified by VA but she has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



